Citation Nr: 0702922	
Decision Date: 01/31/07    Archive Date: 02/06/07

DOCKET NO.  05-07 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral hearing loss.

2.  Entitlement to service connection for a right leg 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tzu Wang, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
September 1984.  He also claims that he served on active duty 
for training (ACDUTRA) and inactive duty for training 
(INACDUTRA) in the Army Reserve from 1984 to 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2004 and January 2005 rating 
decisions issued by the Department Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.  In August 2006, 
the appellant testified at a Video Conference hearing at the 
RO before the undersigned Veterans Law Judge; a copy of the 
hearing transcript is associated with the record. 

The issue of service connection for a right leg disorder is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required on his part.


FINDING OF FACT

The veteran's bilateral audiometric test results correspond 
to numeric designations no worse than Level II in the right 
ear and Level I in the left ear; and this disability is not 
shown to present an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2006).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board finds that the evidence of record -- service and 
post-service medical records, VA examination reports, and lay 
statements -- is adequate for determining whether the 
criteria for an increased rating have been met.  Accordingly, 
the Board finds that no further assistance to the veteran in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§ 5103A.  Moreover, in a December 2003 letter, the RO 
satisfied the four elements delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In a March 
2006 notice letter, the veteran was provided with notice of 
the type of evidence necessary to establish an initial 
effective date, if a higher disability rating is granted on 
appeal.  However, since a higher disability rating is being 
denied, there can be no possibility of any prejudice to the 
claimant under the holding in Dingess, supra.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of the notification, nor 
has any been shown.  The Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  No 
further VA notice is therefore required with respect to his 
initial ratings claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 
(1996).

Analysis

The veteran contends that his service-connected bilateral 
hearing loss warrants an initial compensable rating.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 U.S.C.A. § 5107 (West 2002).  The veteran's entire history 
is reviewed when making a disability evaluation.  38 C.F.R. 
§ 4.1.

The present appeal arises from an initial rating decision, 
which established service connection and assigned an initial 
noncompensable disability rating (0 percent); it follows that 
it is not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The veteran's service-connected bilateral hearing loss is 
currently evaluated at 0 percent disability rating, under 
38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100 (2006).  A 
rating for hearing loss is determined by a mechanical 
application of the Rating Schedule to the numeric 
designations assigned based on audiometric test results.  
Lendenmann v. Principi, 3 Vet. App. 345 (1992).  To evaluate 
the degree of disability from defective hearing, the Rating 
Schedule establishes 11 auditory acuity levels from Level I 
for essentially normal acuity through Level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination (Maryland CNC) and the 
puretone threshold average, as contained in a series of 
tables within the regulations.  The puretone threshold 
average is the sum of the puretone thresholds at 1000, 2000, 
3000, and 4000 Hertz, divided by four.  38 C.F.R. § 4.85.  
These averages are entered into a table of the Rating 
Schedule to determine the auditory acuity level of each ear, 
and these auditory acuity levels are entered into another 
table of the Rating Schedule to determine the percentage 
disability rating.  Id.

The criteria for evaluating exceptional patterns of hearing 
loss are addressed in 38 C.F.R. §  4.86.  These patterns are 
met when each pure tone threshold at 1000, 2000, 3000, and 
4000 Hertz is 55 decibels or more, or when the pure tone 
threshold is 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.  See 38 C.F.R. § 4.86 (2006).

A January 2005 rating decision granted service connection for 
the veteran's bilateral hearing loss and assigned an initial 
0 percent disability rating.  Subsequently, the veteran 
appealed for a compensable rating.  The record includes VA 
treatment records and a VA audiological examination.  

Results of a May 1984 audiological examination conducted in 
service show that pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
05
20
25
10
LEFT
30
25
10
20
20

The average was 15 in the right ear and 19 in the left ear.  
Speech recognition ability was not reported. 

Results of a December 2003 VA Medical Center (VAMC) 
audiological examination show that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
60
60
LEFT
10
10
25
55
55

The average was 41 in the right ear and 36 in the left ear.  
Speech recognition ability was 92 percent in the right ear 
and 92 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level I in the 
right ear and Level I in the left ear, commensurate with a 0 
percent disability rating.  The audiologist found that the 
veteran had mild sloping to moderately-severe high frequency 
hearing loss in the right ear.  For the left ear, the veteran 
had moderate sloping to moderately-severe high frequency 
hearing loss.  Both ears had excellent word recognition.  

In January 2005, results of a VA audiological examination 
show that pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
50
65
70
LEFT
20
20
45
60
70

The average was 53 in the right ear and 49 in the left ear.  
Speech recognition ability was 84 percent in the right ear 
and 92 percent in the left ear.  Under Table VI, these 
results warrant findings of hearing acuity of Level II in the 
right ear and Level I in the left ear, commensurate with a 0 
percent disability rating.  The examiner found that the 
veteran had bilateral hearing loss.  No exceptional patterns 
of hearing impairment was found under 38 C.F.R. § 4.86 
(2006).  

At the August 2006 video conference hearing, the veteran 
testified that his hearing loss is interfering with his 
ability to converse with others, and watch television.  It 
was noted that the veteran received and was using hearing 
aids.  Records from the Social Security Administration (SSA), 
in August 2006, show consideration for his hearing loss.  
However, the records do not provide any further audiological 
testing results.

After reviewing the record and the results of the veteran's 
hearing tests, the Board finds that the veteran's hearing 
impairment does not meet the criteria for a compensable 
disability rating.  Additionally, the Board has considered 
the application of 38 C.F.R. § 4.86(b) [exceptional patterns 
of hearing impairment]. However, the veteran's hearing loss 
does not meet the criteria under that section. Hence, as the 
competent medical evidence supports the assignment of a 
noncompensable rating for bilateral hearing loss, the 
veteran's claim is denied.

In reaching this determination, the Board has considered 
whether, under Fenderson, supra, a higher rating for 
bilateral hearing loss might be warranted for any period of 
time during the pendency of this appeal.  Fenderson, 12 Vet. 
App. 119.  But there is no evidence that the veteran's 
hearing loss has been persistently more severe than the 
extent of disability contemplated under the assigned 0 
percent rating at any time during the period of this initial 
evaluation.

Finally, the disability picture is not so exceptional or 
unusual as to warrant a referral for an evaluation on an 
extraschedular basis.  For example, there is no competent 
evidence that the veteran's hearing loss has resulted in 
frequent hospitalizations or caused marked interference in 
his employment.  Significantly, the Board notes that the 
veteran is in receipt of and currently using hearing aids.  
Therefore, although the veteran testified that his hearing 
loss is interfering with his ability to converse with others 
and watch television, the evidence does not support marked 
interference in employment or hospitalizations.  The Board is 
therefore not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2006).  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the veteran's 
claim for an initial compensable rating for bilateral hearing 
loss the "benefit-of-the-doubt" rule is not applicable, and 
the Board must deny his claim.  See 38 U.S.C.A. § 5107(b).


ORDER

An initial compensable disability rating for bilateral 
hearing loss is denied.


REMAND

This case must be remanded to comply with VA's duty to notify 
and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2006); 38 C.F.R. § 3.159 (2006).

The duty to assist includes obtaining additional Army Reserve 
personnel and medical records, and private treatment records, 
and providing a VA medical examination or a medical opinion 
when necessary for an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  Here, it is unclear 
whether the veteran's claim could also be tied to his service 
in the Army Reserve.  At the August 2006 hearing, the veteran 
testified that, after discharge from active service, he went 
straight into the Army Reserve and served for approximately 
six years.  During his service with the Reserve, he 
complained of swelling and varicose veins in the right leg 
and went on sick call at Ft. Gordon Medical Center.  The 
Board observes that the veteran has unverified Army Reserve 
service.  It appears that VA did not obtain the veteran's 
Reserve service medical records.  On remand, dates of service 
for the Army and Army Reserve ACDUTRA and INACDUTRA must be 
verified and available Army Reserve service medical records 
must be obtained.  

The claims file contains appointment slips in April and May 
2001 with Dekalb Vascular Diagnostic Laboratory and Peachtree 
Vascular Specialists.  Further, there is a note from Dr. W. 
C. M. diagnosing the veteran with varicose veins and 
scheduling an appointment with Dr. W. R. in August 2002.  On 
remand, VA should again ask the veteran to identify any 
health care providers who have treated him for a right leg 
disability and attempt to obtain relevant treatment records.

After receipt of records, the veteran should be scheduled for 
a VA examination to ascertain the nature and extent of the 
veteran's right leg disability, to include varicose veins of 
the right leg.  

Accordingly, the case is REMANDED for the following action:

1.  The VA should request that the 
National Personnel Records Center (NPRC), 
Army Reserve Personnel Center (ARPERCEN), 
or the service department, to verify all 
periods of the veteran's ACDUTRA and 
INACDUTRA in the Army Reserve.  Then, the 
VA should request from NPRC, ARPERCEN, 
the Department of the Army, and any other 
source referred by NPRC for the veteran's 
complete Reserve medical records, 
including the veteran's treatment records 
from Ft. Gordon.

If Reserve medical records are 
unavailable, the VA should use 
alternative sources to obtain such 
records, using the information of record 
and any additional information that the 
veteran may provide.  If necessary, the 
VA should use any and all methods of 
reconstruction of service records used in 
fire-related cases.  If necessary, the VA 
should consider special follow-up by its 
military records specialist and/or 
referral of the case for a formal finding 
on the unavailability of the Reserve 
medical records.  See VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1 Part III, chapter 
4, paras. 4.28 and 4.29.  The VA should 
complete any and all follow-up actions 
referred by the NPRC.

2.  The VA should ask the veteran to 
identify all health care providers to 
include any private facilities that have 
treated him for symptomatology of the 
right leg.  The VA should attempt to 
obtain records from each health care 
provider he identifies that might have 
available records, if not already in the 
claims file.  In particular, VA should 
obtain missing records from Dr. W. C. M., 
who diagnosed the veteran with varicose 
veins in August 2002, and Peachtree 
Vascular Socialists, Dekalb Vascular 
Diagnostic Laboratory, and Dr. W. R.'s 
office where the veteran had appointments 
scheduled in April and May 2001 and 
August 2002.  If records are unavailable, 
please have the health care provider so 
indicate.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
examination, by appropriate specialist(s) 
to ascertain the nature, extent, and 
etiology of the veteran's right leg 
disability, to include varicose veins.  
The claims file must be made available 
to, and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  The 
examiner(s) should perform any 
neurological or vascular tests or studies 
deemed necessary for an accurate 
assessment.  The examination report 
should include a detailed account of all 
pathology found to be present.  After 
asking the veteran about the history of 
his disorder and reviewing the claims 
file, the examiner(s) should offer an 
opinion as to whether his right leg 
disability, to include varicose veins is 
at least as likely as not (50 percent or 
more probability) (1) began during, or 
was aggravated, as the result of some 
incident of active service or ACDUTRA and 
INACDUTRA in the Army Reserve, or (2) 
whether there was continuity of symptoms 
after discharge to support the claim.

The rationale for any opinions and all 
clinical findings should be given in 
detail.  If it is not possible to provide 
an opinion, the examiner(s) should state 
the reasons why.

4.  After completion of the above, VA 
should readjudicate the appellant's claim 
for entitlement to service connection for 
a right leg disability.  If any 
determination remains unfavorable to the 
appellant, he and his representative 
should be provided with a supplemental 
statement of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

Thereafter, the case should be returned to the Board, if in 
order.  The purposes of this remand are to comply with due 
process of law and to further develop the veteran's claim.  
No action by the veteran is required until he receives 
further notice; however, the veteran is advised that failure 
to cooperate by reporting for examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2006).  The Board 
intimates no opinion, either legal or factual, as to the 
ultimate disposition warranted in this case, pending 
completion of the above.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


